              Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 1 of 26




Christopher H. Meyer [ISB No. 4461]
Preston N. Carter [ISB No. 8462]
GIVENS PURSLEY LLP
601 West Bannock Street
P.O. Box 2720
Boise, Idaho 83701-2720
Office: (208) 388-1200
Fax: (208) 388-1300
chrismeyer@givenspursley.com
prestoncarter@givenspursley.com

Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO

 MIDAS GOLD IDAHO, INC.,                                No.
 IDAHO GOLD RESOURCES COMPANY, LLC,
 and STIBNITE GOLD COMPANY,

          Plaintiffs,                                   COMPLAINT AND JURY DEMAND
 v.

 THE UNITED STATES OF AMERICA; U.S.
 DEPARTMENT OF AGRICULTURE; THE
 UNITED STATES FOREST SERVICE; SONNY
 PERDUE in his official capacity as U.S. Secretary
 of Agriculture; and VICKI CHRISTIANSEN in her
 official capacity as the Chief of the United States
 Forest Service.

          Defendants.



                                         INTRODUCTION

         1.        Plaintiffs Idaho Gold Resources Company, LLC (“IGRC”), Stibnite Gold Company

(“SGC”), and Midas Gold Idaho, Inc. (“MGII”) (hereinafter collectively referred to as “Midas” or

“Plaintiffs”) bring this action under 33 U.S.C. § 1365(a), the citizen enforcement provision of the

Federal Water Pollution Control Act, also known as the Clean Water Act (“CWA”), against

Defendants the United States of America, United States Department of Agriculture, the United


COMPLAINT - 1
15270732_1.docx [10877.6]
              Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 2 of 26




States Forest Service (“USFS”), U.S. Secretary of Agriculture Sonny Perdue, and USFS Chief

Vicki Christiansen in their official capacities (“Defendants”).

         2.        The CWA prohibits the “discharge of any pollutant by any person,” 33 U.S.C.

§ 1311(a). The discharge of a pollutant is “any addition of any pollutant to navigable waters from

any point source.” Id. § 1362(12)(A). “Navigable waters” is defined as “the waters of the United

States, including the territorial seas.” Id. § 1362(7). A “point source” is a “discernible, confined

and discrete conveyance.” Id. § 1362(14). A party who obtains and complies with a National

Pollutant Discharge Elimination System (“NPDES”) permit is exempt from the general prohibition

on point source pollution. Id. §§ 1311(a), 1342(a)(1).

         3.        On August 8, 2019, the Nez Perce Tribe (“Tribe”) filed a suit against Midas

captioned Nez Perce Tribe v. Midas Gold Corp., No. 01:19-cv-307 (D. Idaho) (“Tribe’s Suit”)

alleging that in violation of the CWA, Midas (and their parent entity, Midas Gold Corp. (“MGC”))

has discharged and continues to discharge pollutants from multiple point sources at the Stibnite

Gold Project site (“the Site”) into the East Fork South Fork Salmon River (“EFSFSR”) and its

tributaries without authorization by a valid NPDES permit(s).

         4.        The Tribe seeks declaratory and injunctive relief prohibiting Midas and MGC from

discharging pollutants into the EFSFSR and its tributaries without obtaining and complying with

a valid NPDES permit(s). The Tribe also seeks CWA civil penalties, under CWA § 309(d), 33

U.S.C. § 1319(d), against Midas and MGC, jointly and severally, for each and every violation

committed, to be paid to the U.S. Treasury. Finally, the Tribe seeks an award of litigation costs

including attorney and expert witness fees, under CWA § 505(d), 33 U.S.C. § 1365(d), and any

other applicable cost and fee recovery statutes.




COMPLAINT - 2
15270732_1.docx [10877.6]
              Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 3 of 26




         5.        Plaintiffs IGRC and SGC hold patented and unpatented mining claims in the

Stibnite-Yellow Pine Mining District (“District”), which is located within the Boise and Payette

National Forests. Four of the point sources alleged in the Tribe’s Suit—referred to by the Tribe

as the Hangar Flats Tailings Pile, Defense Minerals Exploration Administration (“DMEA”) Adit

and Waste Rock Dump, the Bonanza Adit, and the Cinnabar Tunnel—are situated fully or partially

on National Forest System (“NFS”) lands within these Forests that are subject to unpatented

mining claims.

         6.        The lands underlying the unpatented mining claims where the Hangar Flats Tailings

Pile, DMEA Adit and Waste Rock Dump, the Bonanza Adit, and the Cinnabar Tunnel are located

are NFS lands owned by the United States and managed by USFS.

         7.        The EFSFSR and its tributaries, Sugar Creek and Meadow Creek, are each a

navigable water. Due to historic mining activities and/or natural mineralization in the land in this

area, mineral constituents such as aluminum, arsenic, antimony, cyanide, iron, manganese,

mercury, and thallium have entered the EFSFSR and its tributaries from some of the lands subject

to IGRC and SGC’s mining claims at concentrations above applicable water quality criteria. Such

contributions have occurred on multiple occasions during the past five years and are ongoing on

at least one of those properties. Each of these pollutants can negatively impact the health of fish,

other aquatic biota, birds, mammals, and humans.

         8.        IGRC and SGC’s holdings in the District include patented mining claims on private

land that are downstream of the Hangar Flats Tailings Pile, the DMEA Adit and Waste Rock

Dump, the Bonanza Adit, and the Cinnabar Tunnel. Discharges from these locations undermine

Midas’s efforts and vision to restore the Site and environment concurrent with all future mining

phases under its Plan of Restoration and Operations (“PRO”) which is now undergoing review by



COMPLAINT - 3
15270732_1.docx [10877.6]
              Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 4 of 26




USFS under the 36 C.F.R. § 228 Subpart A regulations. Midas may be forced to incur additional

costs to remedy the waters impacted by the discharge of pollutants at the DMEA Adit and Waste

Rock Dump, the Bonanza Adit, the Cinnabar Tunnel, and unpatented portions of the Hangar Flats

Tailings Pile in order to complete the planned restoration as envisioned in its PRO. Any past or

ongoing discharges therefore harm IGRC and SGC’s rights as landowners and may require MGII

to perform additional work to address water quality issues at the Site.

                                   JURISDICTION AND VENUE

         9.        Jurisdiction is proper in this Court under the CWA, 33 U.S.C. § 1365(a), which

vests U.S. district courts with jurisdiction over citizen enforcement actions like the one at issue in

this case.

         10.       The requested relief is proper under the CWA, 33 U.S.C. § 1365(a), and under 28

U.S.C. §§ 2201-2202 because Midas will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery that USFS has discharged and continues to

discharge pollutants without a valid NPDES permit(s).

         11.       Plaintiffs are citizens under the CWA. 33 U.S.C. § 1365(g).

         12.       As required by the CWA, Midas provided Defendants with notice of its intent to

sue sixty days prior to filing this Complaint. 33 U.S.C. § 1365(b)(1). At the same time, Midas

also provided notice of the impending action to the United States Environmental Protection

Agency (“EPA”) and Idaho Department of Environmental Quality (“IDEQ”) officials, as required

by the CWA. Id. See Notice of Intent, June 11, 2020 and Attachments thereto, which are attached

hereto as Exhibit A (“Ex. A”), and incorporated by reference. Neither agency has commenced an

action that constitutes diligent prosecution to redress Defendant’s CWA likely violations.

Therefore, this action is permitted to commence under the CWA.



COMPLAINT - 4
15270732_1.docx [10877.6]
            Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 5 of 26




         13.       The United States and USFS have waived sovereign immunity under 33 U.S.C.

§ 1365(a)(1).

         14.       Venue is proper in this Court under the CWA, 33 U.S.C. § 1365(c)(1), because the

alleged point source pollutant discharges are located within the District of Idaho.

                                              PARTIES

                                             Midas Gold

         15.       Plaintiffs MGII and IGRC are Idaho companies and wholly owned subsidiaries of

MGC.1

         16.       Plaintiff SGC is an Idaho company and wholly owned subsidiary of IGRC.

         17.       MGII was incorporated in the State of Idaho to provide exploration and

development services to the Stibnite Gold Project. MGII has service agreements with both SGC

and IGRC under which it is engaged to provide certain professional, human resources,

administration, accounting, exploration, regulatory, engineering and other services, including on

SGC’s and IGRC’s patented and unpatented claims in the District, that would otherwise be

reasonably inferred to include the scope of the services contemplated and as described in the

services agreement.

         18.       IGRC is an Idaho LLC formed with a purpose of holding patented and unpatented

claims in the District, including the West End Deposit and a majority of the Stibnite Gold Project

exploration targets. IGRC has rights to certain patented and unpatented mining claims in the

District.




1
  MGC is not a Plaintiff in this suit. MGC has no landholdings at issue in this case and was
organized to locate, acquire, and develop mineral properties located principally in the Stibnite
Mining District in Valley County, Idaho. Its principal business activity continues to be the
advancement of the Plaintiffs’ Proposed Mine in Valley County, Idaho.

COMPLAINT - 5
15270732_1.docx [10877.6]
            Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 6 of 26




          19.      SGC was formed as an Idaho company with a purpose of holding patented and

unpatented claims in the District, including the Hanger Flats and Yellow Pine Deposits, the Fern

prospect, and an option to acquire the historic Cinnabar mine. SGC has rights to certain patented

and unpatented mining claims in the District.

                                               Defendants

          20.      The United States is a sovereign government that owns legal fee simple title to NFS

lands managed by USFS.

          21.      U.S. Department of Agriculture is a cabinet-level Department within the executive

branch of the federal government and is an agency or instrumentality of the United States.

          22.      USFS is an administrative agency within the Department of Agriculture and is an

agency or instrumentality of the United States. USFS administers all NFS lands on behalf of the

United States. USFS is charged with managing the public lands and resources of the Boise and

Payette National Forests in accordance and compliance with federal laws and regulations.

          23.      Portions of the District and the Site are located on NFS land within the Payette and

Boise National Forests, which are a part of USFS.

          24.      The United States owns the paramount fee title to the lands on which third-parties

hold unpatented mining claims on NFS lands. The United States is therefore the CWA “owner”

of the lands subject to those claims.

          25.      USFS manages, directs, or conducts operations on NFS lands subject to unpatented

claims, including operations specifically related to pollution, and makes decisions about

compliance with environmental regulations, and is therefore an “operator” of those locations.

          26.      USFS operates NFS lands subject to unpatented claims on behalf of the United

States.



COMPLAINT - 6
15270732_1.docx [10877.6]
            Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 7 of 26




         27.       Defendant Sonny Perdue is the Secretary of the United States Department of

Agriculture, and in his official capacity is ultimately responsible for NFS land, including the

Payette and Boise National Forests.

         28.       Defendant Vicki Christiansen is the USFS Chief, and in her official capacity is

responsible for NFS land, including the Payette and Boise National Forests.

                                       LEGAL BACKGROUND

                                                 CWA

         29.       Congress adopted the CWA “to restore and maintain the chemical, physical, and

biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). The CWA establishes an

“interim goal of water quality which provides for the protection and propagation of fish, shellfish,

and wildlife.” Id. § 1251(a)(2). To these ends, Congress developed both a water quality-based and

technology-based approach to regulating discharges of pollutants from point sources into

navigable waters.

         30.       The CWA prohibits the “discharge of any pollutant by any person” to navigable

water, unless authorized by a valid NPDES permit(s). 33 U.S.C. §§ 1311(a), 1342(a).

         31.       “Discharge of a pollutant” means “any addition of any pollutant to navigable waters

from any point source.” 33 U.S.C. § 1362(12). “Pollutant” is defined to include solid, chemical,

and industrial waste discharged into water. Id. § 1362(6). A “point source” is “any discernible,

confined and discrete conveyance,” id. § 1362(14), and “navigable waters” are defined as “the

waters of the United States,” id. § 1362(7).

         32.       The CWA’s citizen suit provision authorizes “any citizen” to “commence a civil

action on his own behalf” in federal district court against “any person “[]including (i) the United

States, and (ii) any other governmental instrumentality or agency to the extent permitted by the

eleventh amendment to the Constitution[,]” who is alleged to be in violation of “an effluent

COMPLAINT - 7
15270732_1.docx [10877.6]
            Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 8 of 26




standard or limitation” of the Act. 33 U.S.C. § 1365(a).” “‘[C]itizen’ means a person or persons

having an interest which is or may be adversely affected.” Id. § 1365(g).

         33.       Citizens are required to provide notice of any alleged violations sixty days prior to

commencing suit. 33 U.S.C. § 1365(b).

         34.       A person is liable under the CWA for discharging pollutants without a NPDES

permit if that person is an “owner or operator of any ‘facility or activity’ subject to regulation

under the NPDES program.” 40 C.F.R. § 122.2. “Facility or activity means any NPDES ‘point

source’ or any other facility or activity (including land or appurtenances thereto) that is subject to

regulation under the NPDES program.” Id.

         35.       A person or entity is an operator of a facility if it “manage[s], direct[s], or

conduct[s] operations specifically related to pollution, that is, operations having to do with the

leakage or disposal of hazardous waste, or decisions about compliance with environmental

regulations.” United States v. Bestfoods, 524 U.S. 51, 66–67 (1998) (per curiam).

         36.       The CWA provides for the imposition of civil penalties of up to $37,500 per

violation per day that occurred through November 2, 2015, and up to $54,833 per violation per

day that occurred after November 2, 2015. 33 U.S.C. § 1319(d) (adjusted by 40 C.F.R. § 19.4 and

the Civil Monetary Penalty Inflation Adjustment Rule, 84 Fed. Reg. 2050, 2056-60 (Feb. 6, 2019)).

         37.       District courts may issue injunctions to “enforce such [CWA] effluent standard[s]

or limitation[s].” 33 U.S.C. § 1365(a); Nat. Res. Def. Council v. Sw. Marine, Inc., 236 F.3d 985,

999–1000 (9th Cir. 2000).

         38.       The CWA does not contain a limitations period for citizen suit enforcement actions,

but 28 U.S.C. § 2462 provides a five-year statute of limitations for a suit or proceeding for the

enforcement of any civil fine or penalty.



COMPLAINT - 8
15270732_1.docx [10877.6]
            Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 9 of 26




                                Framework for Mining on USFS Land

         39.       An unpatented mining claim is a private possessory interest that can be established

on lands owned by the United States that are open to mineral entry under the General Mining Law

and that has been located in accordance with applicable law and regulations. Under the General

Mining Law, a citizen (including a corporate entity) who holds an unpatented mining claim has a

conditional right to possess, use, and otherwise occupy their claim for mineral exploration and

development purposes, subject to the environmental protection provisions in the applicable surface

management regulations, and applicable federal and state environmental laws. The surface of the

federal lands upon which an unpatented mining claim is located is not private property.

         40.       If an unpatented mining claim is located on NFS land, ownership of the land is

retained by the United States and the land continues to be administered and managed by USFS.

         41.       The United States and USFS have the right to manage both the land surface and

surface resources subject to an unpatented mining claim, and do so through regulations of the

Secretary of Agriculture contained in 36 C.F.R. § 228 Subpart A. See also 30 U.S.C. § 612(a)

(stating holders of unpatented mining claims may not use property for purposes unrelated to

mining); id. § 612(b) (stating United States retains rights in surface and vegetative estates of

unpatented claims). These regulations include a requirement to obtain USFS permission for

operations that might significantly disturb the surface resources. See 36 C.F.R. §§ 228.4–228.5

(mining activities require permit with an approved plan of operations); id. § 251.50 (non-mining

operations also require approval and permit).

         42.       USFS promulgated the 36 C.F.R. § 228 Subpart A regulations under the authority

of the Organic Administration Act of 1897, 16 U.S.C. § 551 et seq.




COMPLAINT - 9
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 10 of 26




                                       BACKGROUND FACTS

                               The Stibnite-Yellow Pine Mining District

         43.       The Site is located in the District, in Valley County, 92 miles by air northeast of

Boise and 10 miles east of Yellow Pine, Idaho. Midas’s holdings in the District encompass both

unpatented claims on NFS lands and patented mining claims on private land held by IGRC and

SGC.

         44.       Portions of the District and the Site are within the Payette and Boise National

Forests. The Boise National Forest was created in 1908 from portions of the Payette National and

Sawtooth Forest Reserves.

         45.       From the 1920s through the 1950s, the Site was mined for gold, silver, antimony,

tungsten, and mercury. The Site was again mined from the 1980s to the 1990s. This cumulative

mining activity created a disturbed footprint with open pits, waste rock dumps, spent heap leach

piles/pads, and tailings piles that remain on the landscape today.

         46.       In September 2016, MGII submitted its PRO for the Stibnite Gold Project, thus

beginning the process to seek USFS approval to construct, mine, operate, and reclaim and restore

the Site. Since then, USFS has been working with MGII and other local, state and federal

regulatory agencies to review the PRO, prepare an Environmental Impact Statement (“EIS”) under

the National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4332, as part of its consideration

of Midas’s PRO. Once the PRO is approved by USFS under 36 C.F.R. § 228 Subpart A

regulations, MGII’s implementation of the PRO must be carried out in compliance with all

applicable federal and state environmental laws, including the CWA. Until USFS approves the

PRO, MGII is precluded from carrying out surface disturbing activities at the Site, including

surface disturbing actions which may address and remedy potential point source discharges of

pollutants under the CWA.

COMPLAINT - 10
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 11 of 26




         47.       Midas’s vision for the Stibnite Gold Project is to undertake the restoration of the

abandoned, historically impacted Site before, during, and after the development of a modern

mining operation that produces gold, silver, and the strategic mineral antimony. Central to this

vision is the idea of environmental stewardship throughout the life of the Project. MGII’s plan for

the restoration and operation of the Site means it will conduct site cleanup, mining, ore processing,

and reclamation and restoration work at the Site that will leave surface streams in better condition

than what currently exists.

         48.       The restoration and mining operation proposed by MGII includes source removal

and, in certain areas of the Site, recovery and reprocessing of legacy tailings and reuse of waste

rock and spent ore left behind by previous mining operations predating Midas’s involvement in

the Site. Many of the most problematic legacy impacts in the District are related to the exploration,

development, and operation of antimony and tungsten mining during World War II and the Korean

War that was encouraged, funded, and, in some cases, directly undertaken by federal agencies on

NFS land.

         49.       The Site has been the subject of multiple site environmental characterization studies

undertaken by federal and state agencies between 1974 and 2017, in addition to five engineering

evaluation/cost analysis studies between 1999 and 2006. The Site also has been the subject of

three major CERCLA consent decrees to address select issues of greatest priority.

         50.       Those consent decrees resulted in cleanup activity by prior mine operators (or their

successors), including Mobil Oil Corporation, the Estate of J.J. Oberbillig, and the Bradley Mining

Company. These efforts were conducted under the oversight of EPA, and activities on NFS land

required the consent and approval of USFS.




COMPLAINT - 11
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 12 of 26




         51.       Cleanup efforts in the District were not comprehensive, and legacy areas of concern

remain. Conditions of environmental concern exist on Midas’s holdings in the District due to

activities that predate Midas’s formation and involvement in the District.

         52.       Midas has made, and will continue to make, investments in restoring the water

quality in the District and addressing harms to the environment, including the fisheries, that were

caused by legacy mining operations. This restoration work is a fundamental aspect of the Stibnite

Gold Project as proposed in Midas’s PRO. Midas is committed through the PRO to the cleanup

of the Site as an early priority. Other cleanup activity is envisioned to take place in advance of

new mining operations, and is expected to continue throughout the construction, operation, and

closure stages of the Project. This integrated approach is designed to achieve a net environmental

benefit for the District.

         53.       As proposed in Midas’s PRO, both concurrent and post‐operations closure and

reclamation will be undertaken so that the Site is left with a self‐sustaining natural ecosystem,

enhanced habitat for the natural fish and wildlife populations, and improved water quality. Midas

plans to develop water management infrastructure at the Site, relocate and reuse spent ore and

construct a lined tailings storage facility, modify stream channels to reduce sedimentation, restore

wetland function and reestablish fish passage that has otherwise been blocked for decades.

         54.       Even during mining, Midas plans to concurrently reconstruct stream channels,

riparian areas, wetlands, and upland habitat. Midas intends to perform work to help rehabilitate

the salmon fishery in the District and create a sustainable ecosystem.

         55.       Given the remote location of the Site, Midas will develop a water supply system

that furnishes potable water, along with water for fire protection, exploration, surface mining (dust

control), ore processing, and tailings transport, while maintaining a sufficient supply of good



COMPLAINT - 12
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 13 of 26




quality water for the surrounding ecosystem by recycling the majority of the water used in all

aspects of the Project.

         56.       The NFS lands subject to the unpatented mining claims held by IGRC and SGC are

managed, directed, and primarily controlled by USFS. As holders of unpatented claims, IGRC

and SGC must comply with USFS regulations in order to undertake certain actions on unpatented

claims. These regulations include a requirement to obtain USFS permission for operations that

might significantly disturb the surface resources. See 36 C.F.R. §§ 228.4–228.5 (mining activities

require permit with an approved plan of operations); 36 C.F.R. § 251.50 (non-mining operations

also require approval and permit).

         57.       Upon information and belief, USFS conducts water management activities on NFS

lands subject to unpatented mining claims of its own initiative and has even done so on NFS lands

subject to unpatented claims held by Midas in the District. Such actions demonstrate USFS’s

active management and operational control over those properties.

         58.       Upon information and belief, USFS has undertaken actions directly, or funded or

approved actions, related to certain of the alleged point sources including the Hangar Flats Tailings

Pile. Further, upon information and belief, USFS has approved the placement of tailings, waste

rock, and spent ore on what were at the time of placement, and portions of which remain, NFS

lands as well as private lands subject to patented claims.

         59.       Upon information and belief, in 2003, USFS engaged in removal actions on the

Hangar Flats Tailings Pile on land subject to patented mining claims subsequently held by SGC

and on NFS lands subject to unpatented mining claims subsequently held by IGRC. These actions

included the dismantling of an abandoned smelter stack along with relocating contaminated soil

associated with the smelter to other patented and unpatented properties.



COMPLAINT - 13
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 14 of 26




         60.       Upon information and belief, in 2005, USFS re-channelized the stretch of lower

Meadow Creek where water from the Hangar Flats Tailings Pile allegedly enters it. This work

occurred on NFS lands subject to unpatented mining claims now held by IGRC. USFS also

relocated some mine tailings from this location to other affected patented properties in the District

at that time.

         61.       Upon information and belief, in 2009–2010 USFS performed earthmoving work on

the lands underlying both patented and unpatented claims at the Hangar Flats Tailing Pile as part

of a CERCLA removal action. Upon information and belief, his work included covering legacy

mining wastes with fill and filling in a ditch that had previously carried stormwater around

contaminated portions of Hanger Flats Tailings Pile. Upon information and belief, these actions

likely created or contributed to the seep identified as YP-S-5 or allowed runoff water to saturate

the fill and come in contact with legacy mining wastes. Upon information and belief, USFS did

not seek permission from Midas before performing this work.

Hangar Flats Tailings Pile

         62.       The Hangar Flats Tailings Pile is a legacy tailings deposit area that sits adjacent to

Meadow Creek within the District. The Hangar Flats Tailings Pile is on the location of a historic

tailings disposal area on the Site. Later, a heap leach facility was constructed over top of the pre-

existing tailings and remains there to this day.           Portions of the feature contain elevated

concentrations of arsenic, antimony, aluminum, iron, manganese, and mercury. The Hangar Flats

Tailings Pile is not capped, so rain and snow melt infiltrate it.

         63.       Two seeps are located near the base of the feature which contain elevated

concentrations of arsenic, antimony, aluminum, iron, manganese, and mercury. A seep is a

discrete conveyance through which subsurface water reaches the surface.



COMPLAINT - 14
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 15 of 26




         64.       One of these seeps, identified as YP-S-5, is located on IGRC’s unpatented claim on

NFS lands. On information and belief, other portions of the Hangar Flats Tailings Pile may also

located on NFS lands.

         65.       The United States and USFS have owned and operated portions of the land on

which the Hangar Flats Tailings Pile, including YP-S-5, is located for at least the last five years.

         66.       Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that pollutants have discharged from YP-S-5 into the EFSFSR on

several occasions during the five years preceding the date of this Complaint. Midas will likely

have evidentiary support after a reasonable opportunity for further investigation or discovery that

these pollution discharges have been recurring and will continue until appropriate control measures

are implemented.

         67.       Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that the pollutants in this water have resulted from contact with legacy

mining wastes.

         68.       Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that these pollution discharges from the Hangar Flats Tailings Pile are

not authorized by a valid NPDES permit(s) and are not otherwise exempt from CWA permitting

requirements.

         DMEA Adit and Waste Rock Dump

         69.       The DMEA Adit and Waste Rock Dump are located within the boundaries of

IGRC’s unpatented mining claim(s) on NFS lands owned by the United States. Adits are small

exploratory tunnels bored into the mountainside, sometimes miles long, which are typically graded

such that water could drains out through the adit opening.



COMPLAINT - 15
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 16 of 26




         70.       The DMEA Adit and Waste Rock Dump are located on NFS lands and are located

in an area outside of the Project footprint, meaning it is not proposed for any planned disturbance

as a part of the development of the Stibnite Gold Project.

         71.       The United States and USFS have owned and operated the DMEA Adit and Waste

Rock Dump for at least the last five years.

         72.       Water from the base of the DMEA Adit contains aluminum, arsenic, antimony,

iron, mercury, and manganese. Water samples at a seep downgradient from the Waste Rock Dump

contain aluminum, antimony, arsenic, iron, manganese, and mercury. This seep is located on NFS

land. Water from this seep reaches the EFSFSR. Midas will likely have evidentiary support after

a reasonable opportunity for further investigation or discovery that the pollutants in this water have

resulted from contact with legacy mining wastes.

         73.       Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that pollutants have discharged from the DMEA Adit and Waste Rock

Dump into the EFSFSR and have done so on several occasions during the five years preceding the

date of this Complaint. Midas will likely have evidentiary support after a reasonable opportunity

for further investigation or discovery that these pollution discharges have been recurring and will

continue until appropriate control measures are implemented.

         74.       Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that these pollution discharges from the DMEA Adit and Waste Rock

Dump are not authorized by a valid NPDES permit(s) and are not otherwise exempt from CWA

permitting requirements.

         Bonanza Adit

         75.       A small seep, originating as a small pond on a bench on a hillside that has been



COMPLAINT - 16
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 17 of 26




excavated across its face by legacy exploration activities, exists near the Bonanza Adit. Midas

will likely have evidentiary support after a reasonable opportunity for further investigation or

discovery that this seep has a hydrological connection to the Bonanza Adit.

         76.       The Bonanza Adit and nearby seep are located on IGRC’s unpatented mining

claims in the District on NFS land owned by the United States. The Bonanza Adit and nearby seep

are located in an area outside of the Project footprint meaning it is not proposed for any planned

disturbance as a part of the development of the Stibnite Gold Project.

         77.       The United States and USFS have owned and operated the Bonanza Adit and

nearby seep for at least the last five years.

         78.       Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that water discharged from the seep near Bonanza Adit contains

pollutants as a result of contact with legacy mining wastes.

         79.       Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that the Bonanza Adit’s discharges reach Sugar Creek through shallow

subsurface hydrologic connections.

         80.       Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that pollutants have discharged from the Bonanza Adit into EFSFSR

and have done so on several occasions during the five years preceding the date of this Complaint.

Midas will likely have evidentiary support after a reasonable opportunity for further investigation

or discovery that these pollution discharges have been recurring and will continue until appropriate

control measures are implemented.




COMPLAINT - 17
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 18 of 26




         81.       Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that these pollution discharges are recurring from the Bonanza Adit and

will continue until appropriate control measures are implemented.

         82.       Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that these pollution discharges from the Bonanza Adit or the nearby

seep are not authorized by a valid NPDES permit(s) and are not otherwise exempt from CWA

permitting requirements.

         Cinnabar Tunnel

         83.       The Cinnabar Tunnel is a legacy adit, the entrance to which is located east of the

EFSFSR. Water emerges from the Cinnabar Tunnel as a seep. The Cinnabar Tunnel is located

within the boundaries of SGC’s unpatented mining claim(s) in the District on NFS lands owned

by the United States.

         84.       The United States and USFS have owned and operated the location of the Cinnabar

Tunnel, including the seep from which the water emerges, for at least the last five years.

         85.       The Cinnabar Tunnel discharges pollutants, including antimony and arsenic, into

the EFSFSR at, at least, three discrete, identifiable points.

         86.       Pollutants have been discharged from the Cinnabar Tunnel, including arsenic and

antimony, into the EFSFSR on several occasions during at least five years preceding the date of

this Complaint. Midas will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery that these pollution discharges have been recurring and will

continue until appropriate control measures are implemented.

         87.       Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that these pollution discharges from the Cinnabar Tunnel are not



COMPLAINT - 18
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 19 of 26




authorized by a valid NPDES permit(s) and are not otherwise exempt from CWA permitting

requirements.

                            East Fork South Fork Salmon River Watershed

          88.      The EFSFSR is a perennial tributary of the South Fork Salmon River, which is a

tributary to the Salmon River.

          89.      The EFSFSR is navigable in fact and is a navigable water and Water of the United

States.

          90.      A number of streams comprise the headwaters of the EFSFSR which flow through

NFS land and the District, including Sugar Creek and Meadow Creek, which are perennial

streams and navigable waters.

          91.      Water quality samples taken at the Site show elevated pollution levels in the

EFSFSR and its tributaries, including elevated levels of aluminum, arsenic, antimony, cyanide,

iron, manganese, mercury, and thallium.

          92.      Environmental responsibility is one of Midas’s core values, which drives planning

and development of the Stibnite Gold Project. Midas has integrated conservation values into the

Stibnite Gold Project, which include protecting and improving local surface water and

groundwater quality, and repairing, relocating, or constructing new ecologically diverse stream

channels and wetlands to mitigate those disturbed by legacy and new mine development.

          93.      Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that discharges from the from the Hangar Flats Tailings Pile, the DMEA

Adit and Waste Rock Dump, the Bonanza Adit, and the Cinnabar Tunnel will undermine Midas’s

efforts and vision to restore the Site, water quality, and environment concurrent with all mining

phases. Such discharges would also harm Midas’s ability to rehabilitate the salmon fishery in the

District and create a sustainable ecosystem at the Site.

COMPLAINT - 19
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 20 of 26




         94.       Midas has already expended significant resources to study and develop proposed

methods to address water quality issues in the District. Midas will continue to expend resources

to address water quality during the lifetime of the Stibnite Gold Project.

         95.       The Hangar Flats Tailings Pile, DMEA Adit and Waste Rock Dump, the Bonanza

Adit, and the Cinnabar Tunnel are upstream of portions of lands subject to IGRC and SGC’s

patented claims in the District. Midas will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery that the discharges from these locations are

negatively impacting the water quality at the Site. Such discharges harm IGRC and SGC’s

property interests.

         96.       Midas may be forced to incur significant additional costs to remedy the water

impacted by the discharge of pollutants at the Hangar Flats Tailings Pile, DMEA Adit and Waste

Rock Dump, the Bonanza Adit, and the Cinnabar Tunnel.

         97.       Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that the discharges from the Hangar Flats Tailings Pile, the DMEA Adit

and Waste Rock Dump, the Bonanza Adit, and the Cinnabar Tunnel will cause MGII to perform

additional work to address water quality issues at the Site.

                                            The Tribe’s Suit

         98.       On June 5, 2019, the Forest Supervisor of the Payette National Forest was copied

on a Notice of Intent (“NOI”) sent by the Tribe to Midas. In that NOI, the Tribe gave notice of its

intent to bring an action under the CWA for alleged unpermitted point source discharges. The

Tribe asserted in the NOI that “Midas Gold is responsible for all of the discharges listed below

because they are all located on lands within the control of Midas Gold.” See Ex. A, Attach. A, 60-

Day Notice of Intent to Sue for Violations of the Clean Water Act, at 5.



COMPLAINT - 20
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 21 of 26




         99.       On August 8, 2019, the Tribe filed a Complaint in the United States District Court

for the District of Idaho asserting those claims. See Exhibit B (“Ex. B”), Tribe’s Complaint.

         100.      The Tribe has alleged that Midas has violated 33 U.S.C. § 1311(a), which prohibits

the discharge of “any pollutant by any person” into navigable waters unless in compliance with

NPDES permitting requirements. 33 U.S.C. §§ 1311(a), 1342. Those requirements obligate

owners and/or operators of a polluting facility to obtain a permit authorizing point source pollution

discharges. See Idaho Admin. Code §§ 58.01.25.102.01, 58.01.25.010.62; 40 C.F.R. § 122.2. The

Tribe claims that Midas owns and operates eight point sources that are alleged to be discharging

pollutants into navigable waters on the Site.

         101.      Specifically, the Tribe alleges that aluminum, antimony, arsenic, cyanide, iron,

manganese, mercury, and thallium are being discharged into the EFSFSR, Keyway Marsh,

Meadow Creek, and Sugar Creek from each of the eight alleged point sources, and that each of the

alleged point sources added pollutants to a water of the United States via one or more discernible,

confined, and discrete conveyances. See Ex. B ¶¶ 95–97.

         102.      The NOI states that discharges continue to occur from each alleged point source.

See Ex. A, Attach. A at 5–13. The Tribe also alleges that these discharges have occurred

continuously or intermittently for at least five years preceding the date of its August 2019

Complaint. See Ex. B ¶¶ 49–87.

         103.      Midas answered the Tribe’s Complaint on January 7, 2020. See Exhibit C. Midas

lacked sufficient information to admit or deny many of the Tribe’s allegations and is continuing to

investigate the factual basis for the Tribe’s allegations, including those related to the Hangar Flats

Tailings Pile, the DMEA Adit and Waste Rock Dump, the Bonanza Adit, and the Cinnabar Tunnel.




COMPLAINT - 21
15270732_1.docx [10877.6]
            Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 22 of 26




         104.      If the Tribe’s allegations regarding the Hangar Flats Tailings Pile, the DMEA Adit

and Waste Rock Dump, the Bonanza Adit, and the Cinnabar Tunnel are true, then point sources

located on lands owned and operated by the United States and USFS are impacting water quality

at the Site, including in streams and rivers that pass through patented lands held by IGRC and

SGC, and subjecting Midas to potential clean-up costs and penalties associated with those

discharges.

         105.      Upon information or belief, historic operations or approvals by USFS may also

have caused or exacerbated water quality issues at the Site, including for the locations where the

Tribe is alleging that Midas is violating the CWA.

         106.      The Tribe’s Suit demands that Midas remediate surface seeps, the surface flow of

water, and rock piles, any of which would involve substantial disruption of the surface estate, and

would trigger the requirement that Midas secure permits from USFS authorizing such work.

         107.      If the Tribe obtained the full relief it requests, Midas would thus be in an untenable

position.     Complying with the injunction would require Midas to disregard the permitting

requirement for lands that Midas does not own.

         108.      Likewise, complying with the permitting requirement could put Midas in violation

of the injunction because even if Midas were to submit a proposal to USFS explaining the proposed

remediation activities and their potential impacts on the surface estate, see 36 C.F.R. §§ 228.4–

228.5, USFS could lawfully deny Midas’s proposal outright or substantially alter it so that it no

longer complies with the underlying court order.

                                            JURY DEMAND

         109.      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs in this matter demand

a jury trial on all counts, issues, and matters triable by jury in this case.



COMPLAINT - 22
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 23 of 26




                                         CLAIM FOR RELIEF

                            Violations of CWA § 301(a), 33 U.S.C. § 1311(a)

         110.      Plaintiffs reallege and incorporate by reference all preceding paragraphs.

         111.      Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that Defendants have violated and will continue to violate the CWA, 33

U.S.C. § 1311(a), by discharging pollutants from the Hangar Flats Tailings Pile, the DMEA Adit

and Waste Rock Dump, the Bonanza Adit, and the Cinnabar Tunnel in the District into navigable

waters without a valid NPDES permit(s) authorizing the discharges.

         112.      At least one of these properties has contributed pollutants regularly or continuously

for at least the last five years, with such contributions ongoing now, and Midas will likely have

evidentiary support after a reasonable opportunity for further investigation or discovery that such

contributions will continue into the future, unless the Court grants relief as requested herein.

         113.      Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that these violations are violations of an “effluent standard or limitation”

as defined by the CWA. 33 U.S.C. § 1365(f).

         114.      Defendants are “persons” under the CWA. 33 U.S.C. § 1362(5).

         115.      Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that Defendants are an owner and/or operator of the facilities and

activities where the Hangar Flats Tailings Pile, the DMEA Adit and Waste Rock Dump, the

Bonanza Adit, and the Cinnabar Tunnel discharges have occurred and will continue to occur in

violation of CWA regulations. 40 C.F.R. § 122.2.

         116.      Aluminum, antimony, arsenic, cyanide, iron, manganese, mercury, and thallium are

pollutants under the CWA. 33 U.S.C. § 1362(6).



COMPLAINT - 23
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 24 of 26




         117.      The EFSFSR, Sugar Creek, and Meadow Creek are “navigable waters” under the

CWA. 33 U.S.C. § 1362(7).

         118.      Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that the Hangar Flats Tailings Pile, the DMEA Adit and Waste Rock

Dump, the Bonanza Adit, and the Cinnabar Tunnel are point sources that discharge pollutants

under the CWA. 33 U.S.C. § 1362(12), (14).

         119.      Plaintiffs are harmed by Defendants’ contributions and possible CWA violations,

and seek declaratory and injunctive relief, as set forth below, plus an award of civil penalties for

each and every CWA violation for the last five years and for each ongoing and future violation

that occurs until judgment is entered in this case.

         120.      Midas will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery that Defendants’ ongoing contributions and CWA violations threaten

continuing and irreparable harm to the EFSFSR and to Plaintiffs’ interests, warranting the entry of

declaratory relief, injunctive relief and/or an award of civil penalties under the CWA.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully requests that this Court grant the following relief:

         A.        Declare, hold, and adjudge that the United States and USFS are the owners and/or

operators of the portions of the Hangar Flats Tailings Pile on NFS land, the entire DMEA Adit and

Waste Rock Dump, the Bonanza Adit, the Cinnabar Tunnel, and for purposes of the CWA;

         B.        Declare, hold, and adjudge that Defendants are in violation of CWA Section 301,

33 U.S.C. § 1311(a), by discharging pollutants from the Hangar Flats Tailings Pile, the DMEA

Adit and Waste Rock Dump, the Bonanza Adit, and the Cinnabar Tunnel without a valid NPDES

permit(s);



COMPLAINT - 24
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 25 of 26




         C.        Assess civil penalties, to be awarded to the U.S. Treasury, against Defendants, for

each CWA violation committed over the last five years, and each similar violation committed by

Defendants until judgment is entered by this Court, pursuant to Section 309 of the CWA, 33 U.S.C.

§ 1319(d);

         D.        Enjoin Defendants under Section 505 of the CWA, 33 U.S.C. § 1365(a) and 28

U.S.C. §§ 2201–2202, from further discharging pollutants to the EFSFSR, Sugar Creek, Meadow

Creek, and any other navigable waters except as expressly authorized by the CWA in compliance

with, and the limitations and conditions of, all applicable NPDES permit(s);

         E.        Enjoin Defendants under CWA Section 505, 33 U.S.C. § 1365(a) and 28 U.S.C.

§§ 2201–2202, to take specific actions to evaluate and remediate the environmental harm caused

by their CWA violations, to provide pollution monitoring and mitigation measures, and to

implement any additional measures necessary to ensure Defendants’ compliance with the CWA;

         F.        Enjoin Defendants under CWA Section 505, 33 U.S.C. § 1365(a) and 28 U.S.C.

§§ 2201–2202, to provide any approvals or authorizations necessary for Midas to comply with any

injunctive relief ordered by the Court in Nez Perce Tribe v. Midas Gold Corp., No. 01:19-cv-307

(D. Idaho);

         G.        Grant such other preliminary and/or permanent injunctive relief as Plaintiffs may

from time to time request during the pendency of this case to prevent further harm to the EFSFSR

and Plaintiffs’ interests;

         H.        Award Plaintiffs their reasonable litigation costs and expenses, including attorney

and expert fees, incurred in bringing this action under CWA Section 505(d), 33 U.S.C. § 1365(d)

and any other applicable cost and fee recovery statutes; and

         I.        Award such other relief as the Court may deem just and proper.



COMPLAINT - 25
15270732_1.docx [10877.6]
           Case 1:20-cv-00409-DCN Document 1 Filed 08/18/20 Page 26 of 26




DATED this 18th day of August 2020.


                                            GIVENS PURSLEY LLP


                                            /s/ Preston N. Carter
                                            Christopher H. Meyer
                                            Preston N. Carter

                                            Attorneys for Plaintiffs




COMPLAINT - 26
15270732_1.docx [10877.6]
